Citation Nr: 0845136	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc/joint disease of the cervical spine.

2.  Entitlement to an initial rating in excess of 50 percent 
for a major depressive disorder.

3.  Entitlement to an initial rating in excess of 10 percent 
for mixed connective tissue/interstitial lung disease.

4.  Entitlement to an initial compensable rating for 
bilateral pes planus.

5.  Entitlement to an initial compensable rating for keloid 
scar, left shoulder, residual excision of lipoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to December 
2003.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Roanoke, Virginia, that denied the benefits 
sought on appeal.  The RO in St. Petersburg, Florida, is 
currently handling the appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the Board's March 2008 remand, the veteran has stated 
there are treatment records pertaining to the claims on 
appeal that have not yet been obtained.  In a July 2008 
supplemental statement of the case (SSOC) response form, the 
veteran stated that there are outstanding VA treatment 
records from the VA facility in Orlando, Florida pertinent to 
the claims on appeal.  No action was taken in response to 
this request.  The records were not obtained by the Appeals 
Management Center.  While fairly recent records from this 
facility have been associated with the claims file in May 
2007, the claims on appeal are for increased ratings and it 
is possible the conditions have worsened since the latest 
records.  As such, the records must be obtained.  

The controlling regulation, 38 U.S.C. § 5103A(b)(3), requires 
that VA continue any attempts to get federal records "until 
the records are obtained unless it is reasonably certain that 
such records do not exist or that further efforts to obtain 
those records would be futile."  Further, VA is held to have 
constructive notice of the content of VA records at the time 
of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  
VA must attempt to obtain the identified records.

Additionally, the Board observes that a VA examination is 
needed to assess the current severity of the veteran's 
cervical spine disability.  While the veteran was afforded a 
VA spine examination in August 2006, that examination only 
pertained to the veteran's lumbar spine condition, for which 
he has been separately service connected.  The last VA 
examination that pertains to the veteran's cervical spine is 
dated from April 2003, nearly six years ago.  In his February 
2005 VA Form 9, the veteran contended that his disabilities 
had worsened since the last VA examinations of record, and 
that the findings of those examinations were not current.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  A current 
assessment of the veteran's cervical spine condition must be 
obtained in order to properly rate this disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records from the VA facility in 
Orlando, Florida.  Continue any attempts 
to get federal records until the records 
are obtained unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain those 
records would be futile.

2.  Schedule the veteran for a VA 
examination in order to determine the 
current severity of his cervical spine 
disability.  The examination report must 
include ranges of motion, with notations 
as to the degree of motion at which the 
veteran experiences pain, if any.  The 
examiner should identify and completely 
describe any other current 
symptomatology.  

The veteran's claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  Ask the examiner 
to discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  The 
consequences of failure to report for a 
VA examination without good cause may 
include denial of his claim. 38 C.F.R. §§ 
3.158, 3.655 (2008).

3.  After all of the above actions have 
been completed, readjudicate the 
veteran's claims.  If the claims remain 
denied, issue to the veteran a 
supplemental statement of the case, and 
afford the appropriate period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




